Citation Nr: 0814501	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-26 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as due to Agent Orange exposure. 

2.  Entitlement to service connection for diabetes mellitus 
claimed as due to Agent Orange exposure and to include as 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
November 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

The veteran testified before the undersigned Veterans Law 
Judge in November 2007.  

The Board notes that the issue on appeal was originally 
entitlement to service connection for diabetes mellitus; 
however, at the veteran's November 2007 hearing he asserted 
that the issue should be entitlement to service connection 
for diabetes mellitus secondary to service-connected  
hypertension.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran's service personnel records show that the 
veteran did not serve in the Republic of Vietnam. 

3.  The veteran is not shown to have manifested complaints or 
findings referable to prostate cancer in service or for many 
years thereafter.  

4.  The currently demonstrated prostate cancer cannot be 
presumptively linked to Agent Orange exposure or found to be 
causally related to another event or incident of the 
veteran's period of active service.

5.  The veteran is not shown to have manifested complaints or 
findings referable to diabetes mellitus in service or for 
many years thereafter.  

6.  The currently demonstrated diabetes mellitus cannot be 
presumptively linked to Agent Orange exposure, found to be 
causally related to another event or incident of the 
veteran's period of active service, or secondary to his 
service-connected hypertension.


CONCLUSIONS OF LAW

1.  The veteran's prostate cancer is not due to disease or 
injury that was incurred in or aggravated by active service 
or that may be presumed to have been incurred due to Agent 
Orange exposure. 38 U.S.C.A. §§ 1110, 1131, 1113, 1116, 5103, 
5103A, 5107, 7104; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

2.  The veteran's diabetes mellitus is not due to disease or 
injury that was incurred in or aggravated by active service 
or that may be presumed to have been incurred due to Agent 
Orange exposure, nor is it secondary to his service-connected 
hypertension. 38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 
5107, 7104; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  
The veteran was afforded time to respond before the RO issued 
the August 2003 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The April 2003 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2003 letter advised the veteran that VA must make 
reasonable efforts to help the veteran to get evidence 
necessary to support his claims, including such things as 
medical records, employment records, or records from other 
Federal agencies.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims for service connection and of 
the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disabilities, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  
The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim of prostate cancer; however, there is no 
competent medical evidence between the veteran's prostate 
cancer and an incident of or finding recorded during active 
service, to include as secondary to in-service herbicide 
exposure, and because the veteran lacks qualifying active 
service in Vietnam, the Board finds that an examination to 
determine the etiology of the veteran's prostate cancer is 
not required.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in May 2003. 

The veteran was afforded a hearing before the Board in 
November 2007.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

There is a rebuttable presumption of exposure to herbicides 
if claimant served in Vietnam, even if there is no record of 
treatment in service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 
3.307.  However, presumption exists only for diseases listed 
in 38 C.F.R. § 3.309(e).  

The Board notes that "Service in Vietnam" includes service 
in the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  The VA General Counsel has determined 
that this regulatory definition, which permits certain 
personnel not actually stationed within the borders of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam; service on a deep 
water vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" 
means the period beginning on February 28, 1961 and ending on 
May 7, 1975 in the case of a veteran who served in the 
Republic of Vietnam during that period).  See VAOPGCPREC 27-
97.  Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam-era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Notwithstanding the presumption, the veteran still can 
establish service connection for a disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  



A.  Service Connection for Prostate Cancer

The veteran asserts that his prostate cancer is related to 
his exposure of Agent Orange during his military service in 
the Republic of Vietnam.  However, the Board finds that after 
careful review of the veteran's service personnel records 
that the veteran never served in the Republic of Vietnam.  
Therefore, the veteran is not presumed to have had such 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

That fact does not preclude the veteran from showing a direct 
link between the veteran's prostate disorder and service; 
however, no such link has been demonstrated in this case.  
See, e.g., Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The veteran testified that during service he was treated for 
sexually transmitted diseases and that those symptoms were 
the same as the symptoms of his prostate cancer.  He believed 
that his prostate cancer was a result of his sexually 
transmitted diseases.  The Board notes that a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).

After careful review of the veteran's claims file and medical 
evidence the Board finds that the veteran did not serve in 
the Republic of Vietnam and therefore, does not have a 
presumption of exposure.  In addition, there is no medical 
evidence showing that the veteran's in-service sexually 
transmitted diseases are related to his current prostate 
cancer. 

Given these facts, the Board finds that service connection 
for prostate cancer must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B. Service Connection for Diabetes Mellitus

The veteran asserts that his diabetes mellitus is related to 
his exposure of Agent Orange during his military service in 
the Republic of Vietnam.  However, the Board finds that after 
careful review of the veteran's service personnel records 
that the veteran never served in the Republic of Vietnam.  
Therefore, the veteran is not presumed to have had such 
exposure. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The Board notes that service connection also may be granted 
for disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

At the veteran's May 2003 VA examination the examiner stated 
that his diabetes mellitus, Type II, required insulin and was 
under fair control.  He opined that the veteran's 
hypertension and diabetes were not causally related; however, 
both conditions were risk factors for coronary artery 
disease. 

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

After careful review of the veteran's claims file the Board 
finds that there is no medical evidence of nexus between the 
veteran's diabetes mellitus and his service-connected 
hypertension. 

Given these facts, the Board finds that service connection 
for diabetes mellitus must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for prostate cancer as due to Agent Orange 
exposure is denied.  

Service connection for a diabetes mellitus as due to Agent 
Orange exposure or as secondary to service-connected 
hypertension is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


